Name: Commission Regulation (EEC) No 2750/83 of 30 September 1983 amending Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts with regard to certain coefficients applicable to compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/58 Official Journal of the European Communities 1 . 10 . 83 COMMISSION REGULATION (EEC) No 2750/83 of 30 September 1983 amending Regulation (EEC) No 1245/83 fixing the monetary compensatory amounts with regard to certain coefficients applicable to compound feeding ­ stuffs HAS ADOPTED THIS REGULATION : Article 1 Section (b) in note (8) to part 1 of Annex I to Regula ­ tion (EEC) No 1245/83 is replaced by the following : ' In intra-Community trade and trade with non ­ member countries the supplementary amounts specified above shall , if the products contain skimmed-milk powder purchased under the terms of Regulations (EEC) No 368/77 (OJ No L 52, 24. 2 . 1977), (EEC) No 443/77 (OJ No L 58 , 3 . 3 . 1977) and (EEC) No 1844/77 (OJ No L 205, 11.8 . 1977) and more than 9,0 grams of iron and/or 1,2 grams of copper per 100 kilograms, be multiplied by the coefficient 0,31 . This provision shall apply to trade in products containing fish meal up to 31 December 1983 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 2025/83 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1245/83 of 20 May 1983 (3), as last amended by Regulation (EEC) No 2665/83 (4) ; Whereas Regulation (EEC) No 2665/83 adjusted the coefficients applicable to skimmed-milk powder sold under certain Regulations ; whereas in the cereals sector these adjustments must be taken into account in calculation of the amounts applicable to compound feedingstuffs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 3 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2) OJ No L 199 , 22 . 7 . 1983, p. 11 (3) OJ No L 135, 23 . 5 . 1983 , p. 3 . (4 OJ No^ L 263, 24 . 9 . 1 983, p. 5 .